W. Allen, J.
The contracts of sale upon which the plaintiff declares are distinct from the contracts set up in the answer of the defendants. The answer alleges no breach of any contract on which the plaintiff sues, and no right of the defendants to damages on account of such contracts. The provision in the *7contract set up in the answer, that the defendants are “to have the privilege of purchasing goods on their own account at net prices less their commission of the above mentioned line of goods,” does not make sales subsequently made by the plaintiff to the defendants part of the contract, so that the defendants can recoup damages arising from the breach of the contract which have no connection with the sales against the price of goods so sold. The transactions are distinct, and the fact that by one transaction the plaintiff came under obligation to enter into the other does not make them the same. Harrington v. Stratton, 22 Pick. 510. Sawyer v. Wiswell, 9 Allen, 39. Carey v. Guillow, 105 Mass. 18. Brighton Five Cents Savings Bank v. Sawyer, 132 Mass. 185. Judgment on the verdict.